 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6

 7
     ALLSTATE INDEMNITY COMPANY,                  ) Case No.: 3:18-CV-00474-RCJ-WGC
 8                                                )
                                                  ) ORDER SETTING STATUS
 9
                          Plaintiff,              ) CONFERENCE
                                                  )
10   Vs.                                          )
                                                  )
11   GERALD CHRISTENSON, et al.,                  )
                                                  )
12                                                )
                          Defendants.             )
13                                                )

14

15          Settlement conferences were held on March 11, 2019 and July 1, 2019, before

16   Magistrate Judge William G. Cobb. Pursuant to (ECF No. 25) and (ECF No. 27)
17
     Minutes of Proceedings, “counsel shall submit a stipulation and order of dismissal with
18
     prejudice no later than July 31, 2019.”
19
            The Scheduling Order (ECF No. 20) set the deadline of July 1, 2019 for the
20

21   parties to file their Joint Pretrial Order. The parties have failed to comply with the
22   Court’s Order (ECF No. 20) within the allotted time. Accordingly,
23
            IT IS HEREBY ORDERED that a Status Conference is set for 10:00 A.M.,
24
     Monday, September 16, 2019, in Reno Courtroom 3, before Judge Robert C. Jones.
25

26          ///

27          ///
28
            ///
 1         IT IS FURTHER ORDERED that the parties shall file the Joint Pretrial Order on
 2
     or before Friday, August 9, 2019.
 3
           IT IS SO ORDERED.
 4

 5

 6                                          DATED: This 1st day of August, 2019.
 7

 8

 9                                             ROBERT C. JONES
                                               Senior District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
